DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 25, 2021, the applicants have amended claim 18.
3. Claims 18-22 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Oct. 25, 2021 have been fully considered but they are not persuasive regarding both obviousness rejection. The examiner agrees with the applicant’s arguments that Mirtazepine is not a selective 5-HT3 antagonist since it affects other receptors also. However, it does have 5-HT3 antagonist activity as admitted by applicants on page 6. The applicants mention on page 5, section C that 5-HT3 antagonists increase efficacy of Pramipexole. The examiner agrees with this. However, the claims are not directed to increase efficacy of Pramipexole but actually are directed to pharmaceutical compositions comprising different doses of 5-HT3 antagonist and Pramipexole. As stated in earlier office actions, Hitchcock teaches pharmaceutical composition comprising various doses of 5-HT3 antagonist and further teaches combination with other agents including Pramipexole (see col. 91, line 17) while Bozik teaches pharmaceutical composition comprising various doses of Pramipexole. The motivation to combine Pramipexole with 5-HT3 antagonist is provided by Makiguchi who demonstrated reducing side effect of Mirtazepine having 5-HT3 antagonist activity by Pramipexole. The applicants argue that Bozik and Makiguchi do not teach racemate .

Conclusion
5. Rejection of claims 18-22 under 35 U.S.C. 103 (a) over Hitchcock in view of Bozik and further in view of Makiguchi is maintained for the reasons of record.
6. Rejection of claims 18-22 under 35 U.S.C. 103 (a) over Makiguchi is maintained for the reasons of record.
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                           /CHARANJIT AULAKH/                                           Primary Examiner, Art Unit 1625